DETAILED ACTION

Response to Arguments
Applicant's arguments filed 02/24/2020 have been fully considered but they are not persuasive. 
Applicant is arguing that the prior art does not teach the limitation, “wherein when the prediction scheme of the first reference block is determined as inter-view prediction, determining the second reference block by applying (0,0) as a motion vector.”.  After further review, Chen discloses in para. 0019 If both mvL0 and mvL1 are invalid, a zero vector will be used for Base (122).  Also, see Fig. 1, mvLX is re-used between Curr-CurrRef & Base-BaseRef.  Therefore, Curr (122) will use a zero vector for CurrRef (142).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (herein after will be referred to as Chen) (US 20150382020) in view of Wu et al. (herein after will be referred to as Wu) (US 20140185686).

Regarding claim 26, Chen discloses
a method for decoding a multi-view video, the method comprising:  [See Chen [Title]]
obtaining a residual difference of a current block from a bitstream [See Chen [Fig. 9] Step (970), generating residual signal of the current block based on input data received with a current block in Step (910).]
deriving a first reference block referred to for inter-view prediction of the current block to be decoded; [See Chen [Fig. 1] Current (112) and Base (122).  Also, see 0015, Current PU uses inter-view.] 
deriving a second reference block referred for prediction of the current block; [See Chen [Fig. 1] CurrRefblock (142).]
deriving a third reference block based on the motion vector of the first reference block;  [See Chen [Fig. 1 and 0005] BaseRef (152) uses mvLX.]
generating a prediction residual for the current block based on the second reference block and the third reference block; and [See Chen [Fig. 4 and 0021] Residual prediction (420) using blocks (342 and 352) for final residue.]
reconstructing the current block using the prediction residual and the residual difference [See Chen [Fig. 9] Step (980) decoding the current block by applying the residual prediction to the residual signal of the current block.  Also, see Fig. 4.]
wherein the prediction residual is generated based on a difference between the second reference block referred to the current block and the third reference block referred to the first reference block, and  [See Chen [Figs. 2/4]]
wherein when the prediction scheme of the first reference block is determined as inter-view prediction, determining the second reference block by applying (0,0) as a motion vector.  [See Chen [0019] If both mvL0 and mvL1 are invalid, a zero vector will be used for Base (122).  Also, see Fig. 1 and 0005, mvLX is re-used.  Therefore, Curr (122) will use a zero vector for CurrRef (142).]
Chen does not explicitly disclose
deriving a motion vector of the first reference block based on the prediction scheme of the first reference block; 
However, Wu does disclose
deriving a motion vector of the first reference block based on the prediction scheme of the first reference block; [See Wu [0099] Identifies a reference pixel area in a reference frame…the type determiner performs determination based on camera views and time.  Also, see 0100-0102, determine MV type to be temporal or inter-view.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Chen to add the teachings of Wu, in order to improve upon motion vector competition for multi-view sequences in HEVC to alleviate any problems that occur [See Wu [0012]].

Regarding claim 27, Chen (modified by Wu) disclose the method of claim 26.  Furthermore, Chen does not explicitly disclose
wherein the determining the prediction scheme comprises: acquiring data for video decoding by decoding the received bit stream; and determining the prediction scheme of the first reference block by using the data for video decoding.
However, Wu discloses
wherein the determining the prediction scheme comprises: acquiring data for video decoding by decoding the received bit stream; and determining the prediction scheme of the first reference block by using the data for video decoding. [See Wu [0018] Predictor identifier to identify at least one candidate motion vector predictor type determined by the type determiner.  Also, see Figs. 18-19, Decoder for decoding received input stream.]     
Applying the same motivation as applied in claim 26.

Regarding claim 28, Chen (modified by Wu) disclose the method of claim 27.  Furthermore, Chen does not explicitly disclose
wherein the acquiring the data for video decoding comprises performing at least one of an entropy decoding, a dequantization, and an inverse transformation on the bit stream.  
However, Wu discloses
wherein the acquiring the data for video decoding comprises performing at least one of an entropy decoding, a dequantization, and an inverse transformation on the bit stream.  [See Wu [Fig. 18] Decoder with entropy, inverse quantization and inverse transformation of received input video from the encoder.]
  Applying the same motivation as applied in claim 26.                    

Regarding claim 29, Chen (modified by Wu) disclose the method of claim 27.  Furthermore, Chen does not explicitly disclose
wherein the determining the prediction scheme comprises identifying the prediction scheme using at least one of view Identification (ID) information, view order information, and flag information for identifying a motion prediction scheme, included in the data for video decoding.   
However, Wu discloses
wherein the determining the prediction scheme comprises identifying the prediction scheme using at least one of view Identification (ID) information, view order information, and flag information for identifying a motion prediction scheme, included in the data for video decoding.   [See Wu [0099] Identifies a reference pixel area in a reference frame…the type determiner performs determination based in part on camera views (i.e. view information).]
Applying the same motivation as applied in claim 26.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486